Title: From George Washington to Major General Robert Howe, 10–11 March 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            Head Quarters Morris Town 10th[–11] March 1780
          
          I yesterday recd yours of the 7th. I fancy your information of the enemy’s having been at Sufferans was without foundation—at least I have heard nothing of it, and I think such an occurrence could not have escaped the Officer who commands the party at paramus.
          I take it for granted that General Heath has furnished you with a Copy of the instructions which I left with him when I removed from West point—the following are extracts from my orders to Genl poor or commanding Officer at Danbury “The object of your going there (Danbury) is to afford the best cover to the part of the Country Eastward of Norwalk on the sound, as the troops at West point will attend more immediately to the Enemy’s lines and the protection of the people in that quarter of the state of New York—As there is no telling the designs or knowing the objects of the enemy you will endeavour to give opposition to them and afford every assistance in your power to the State you will be in, in case any part of it is invaded, and will in an especial manner in case of such an event attend to the care of our Stores at Litchfeild and

Springfeild—In every other respect you will c⟨on⟩sider yourself under the orders and directions of Maj: Genl Heath or Officer commanding at West point if your superior in Rank.”
          You will perceive from the foregoing and from my instructions to General Heath that my Ideas only extended in general to throwing a Chain of light parties from the North River to the sound—In case of an actual and serious invasion of the State of Connecticut General poor was to give every assistance in his power, but it never was intended to move any Body of troops down to the Coast upon such occasions or upon such surmises as those mentioned by Colo. Mead. Indeed were we to attend to every small operation upon the sound the enemy might take an opportunity, by making a feint there, to operate to effect upon the Highland posts.
          General Heath, in a letter of the 27th January, proposed ordering one hundred Men from Genl Poors Brigade to take post at Harrison’s purchase, but I objected to making a stationary post so low down; and advised, instead of that, a patrol of one hundred, who should move down occasionally.
          I have given no other instructions to General Heath particularly relative to his command at the Highlands.
          I am exceedingly pleased at your attention to the Works at West point, which I wish may be pushed forward as far as the Weather and your numbers will admit.
          11th—I am this moment favd with yours of the 8th—I cannot but approve every attempt to reform the discipline of the Army which I am sorry to say is too little attended to in general. I shall deliver Ensign Vincents parole to the Commy General of prisoners. I am with great Regard Dr Sir Yr.
        